DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9 and 18-20, drawn to a vacuum controlled liquid delivery system that has a receiving container configured to house an expandable container during expansion, the receiving chamber is configured to seal air-tight, a fitting train, a liquid feed line, wherein the fitting train regulates passage of liquid into the receiving chamber for delivery into a received container, the fitting train comprising a pair of detachable valves that selectively permit and prevent liquid delivery across the train when attached and when detached maintain a liquid-tight seal, a vacuum pump, and a set of control valves comprising:  a feed valve that regulates liquid delivery to the fitting train, a chamber vacuum valve that regulates vacuum inside the chamber, and a feed line vacuum valve that regulates vacuum inside the feed line.

Group II, claim(s) 10-17, drawn to a vacuum controlled liquid delivery system that has a receiving chamber sized to house an expandable container during its expansion, the receiving chamber configured to seal air-tight,  a manifold assembly accessing an interior of the chamber, the manifold assembly comprising a feed line and a manifold vacuum line, wherein the feed line is configured to feed liquid, the manifold vacuum line is functionally coupled to a vacuum pump to regulate a vacuum within the manifold assembly,  a cap configured to reversibly engage the manifold assembly to form an air-tight seal and configured to cap an expandable container, the cap comprising a septum and a porous plug, and wherein when the cap is attached to the manifold assembly the feed line passes through the septum to permit passage of liquid and further wherein the porous plug seals upon contact with liquid.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I has independent claim 1 that requires the technical features of a fitting train and a set of control valves, not required in Group II. 
Group II has independent claim 10 that requires the technical feature of a manifold assembly and a cap, not required in Group I. 

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a receiving chamber configured to house an expandable container during expansion, wherein the receiving chamber is also configured to seal air tight, a liquid feed line and a vacuum pump, this technical feature is not a special technical feature as it does not make a Ikushima (US 20160243839 A1) in view of Rhinehart (US 20160151570 A1).
Ikushima discloses a liquid delivery system (1, Figure 1) that has:
a receiving chamber (10, Figure 1) configured to house an container (62, Figure 1) during expansion (Paragraphs [0050-0051]), wherein the receiving chamber  (10, Figure 1) is also configured to seal air- tight (Paragraph [0027]); 
a liquid feed line (56, Figure 4); and  
c) a vacuum pump (71, Figure 1 and Paragraph [0029], the negative supply source is the vacuum pump).
	Ikushima does not disclose:
		An expandable container. 
	Rhinehart teaches a vacuum system for piston and syringe interface that has:
An expandable container (410, Figure 12A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikushima to include an expandable container as taught by Rhinehart with the motivation to have a container that can be filled with fluid and expel fluid to the patient with a vacuum pump. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753